Raney, C. J., Mitchell, J.,
The following opinion was delivered by concurring:
I concede that according to the above diagram of the loom in quo taken from the original map of the city of Apalachicola, Water street extends along the western side of the complainant’s lots, which lots according to such map face on the Apalachicola, but not that this street runs along ‘Hie shore of the Apalachicola bay between the bay and the Florida Promenade. The assumption of all the parties to this suit is that the promenade extends down to the waters of the bay. Whatever the fact may be, can be shown in the future progress of the case. Assuming, however, that the street does intervene between the park and the bay, I do not now admit the power of the city to authorize the erection of wharves along such street in front of the promenade under the riparian act of 1856.
While I do not think the complainant has made a case entitling him'to relief as an owner of lands adjacent to the promenade, and agree to an affirmance of the decree appealed from, yet I am justified in saying that the court is not to be understood to assert the proposition that municipal officers can legally contract on behalf of a municipality with a company, of which a majority of them are members, for a public improvement. Though thi.s fact is stated by complainant in support of the case presented by his bill, yet the bill is not one to have the agreement declared illegal on this theory.